DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 9/1/2022. Amendments to claims 1, 8 and 15 have been entered.  Claims 1-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claim 15 is directed to a system; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for fraud detection and payment risk mitigation, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “…verifying a payee associated with a payee [entity] is the intended recipient of the first authentication file by reviewing an initial transfer of the first authentication file and associated metadata; validating and assessing user credentials of a payor [entity] and the payee [entity]; determining the first authentication file has been intercepted in its intended delivery to the payee [entity]; and generating and delivering a second authentication file to the payee [entity] upon determining the first authentication file was intercepted, initiating an identity restoration (IDR) recovery process for the payee associated with the payee [entity].” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of “a computing device and executed by a processor”, a payee “terminal device” and a payor “terminal device” there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Furthermore, as recited, the limitation steps of the claim can be completed through mental evaluation and observation but for the nominal recitation of the processor(s) and devices.  That is to say the steps of verifying…by reviewing, validating and assessing…credentials, determining….the file has been intercepted, generating and delivering a second…file and      initiating an identity restoration (IDR) recovery process are all claimed at a very high level of generality such that they can all be completed through mental evaluation and observation and therefore fall under the Mental Processes grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processor(s) suitably programmed and terminal “devices” communicating over a generic network, to perform the steps of verifying, validating and assessing, determining, generating and initiating. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network, see at least paragraphs [0015-0018] and [0047] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the step of “generating and delivering a second authentication file to the payee terminal device upon determining the first authentication file was intercepted” is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network, e.g. the Internet, to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “generating and delivering a second authentication file to the payee terminal device upon determining the first authentication file was intercepted” is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity step relies on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network); see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of fraud detection and payment risk mitigation, without significantly more.
Dependent claims 2-14 and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 16 further refine the abstract idea by defining the authentication file as a contract requiring a payor pay a specified currency amount to a payee which is a fundamental economic concept applied on the generic processors.  Claims 3 and 17 nominally recite that the file includes blocks encrypted in a blockchain which is generally linking the abstract idea to a particular technological environment with nothing significantly more.  Reciting that the information is encrypted and in no specific particular manner is an abstract idea akin to encoding/decoding of information found in Recognicorp v. Nintendo. Claims 4 and 5 recite accessing stored data to verify information and is claimed at a very high level of generality such that this is authentication of an individual through comparison of known data to received data and a common business practice to mitigate risk, i.e. fraud.  A human being can access and compare data through mental observation and evaluation as there is no technical detail recited.  Furthermore accessing stored data is an insignificant extra-solution activity and well-understood, routine and conventional computing activity akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  Claims 6 and 7 recite that verifying the payee entity is based on information provided by another entity or associated with the payment request.  This is further defining the information used to authenticate an entity and, as claimed, can be completed through mental evaluation but for the nominal recitation of the generic computing elements.  Claim 8 recites receiving specific data that is defined as intermediate destinations and a final destination of the file, i.e. negotiable instrument.  This is merely receiving data, in no particular technical manner, to be applied to the abstract idea such that it is insignificant extra-solution activity and well-understood, routine and conventional computing activity akin to receiving or transmitting data over a network, e.g., using the Internet to gather data. Claims 9 and 18 recite assessing the generic device to determine if there has been a data breach of said device.  This is claimed at a very high level of generality such that a human being can interact with the device or read a test printout or anything known in the art to determine if the device has been compromised.  The limitation lacks any technical detail such that it cannot be interpreted to be completed in a myriad of non-technical ways, e.g. through a mental evaluation.  Claims 10 and 19 further define the data breach determination as receiving an analysis of public information and associated leaked information.  Again, there is no technical detail such that a human being could not receive information indicating a data breach on a device.  Furthermore, receiving information to be used in the abstract idea, as currently claimed, is insignificant extra-solution activity and well-understood, routine and conventional computing activity akin to receiving or transmitting data over a network, e.g., using the Internet to gather data.  Claims 11 and 20 recite generating and sending an indicator to the payee when it is determined that the address of the payee has been compromised.  Other than the nominal recitation of the terminal device, this is merely transmitting a notification to an entity which can be accomplished through a myriad of communication modes and thus not limited by the generic device communicating over a generic network, e.g. the Internet.  Claims 12, 13 and 14 further define the second file, i.e. negotiable instrument and authentication data, as being the same currency amount as the initial negotiable instrument, delivered to the payee based on a claim against a financial entity and is further associated with any financial entity fees required by the interception.  This is further defining/refining the abstract idea with nothing significantly more.      
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for fraud detection and payment risk mitigation) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a generic network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for fraud detection and payment risk mitigation) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, filed in the Remarks of 9/1/2022, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered but they are not persuasive. 
On pages 8 and 9 of the Remarks, Applicant argues “To the contrary, the claims are directed to unique improvements to computing devices which verifies a the payee terminal device as the intended recipient of the authentication file based on the authentication file information. See para. [0033]. Furthermore, the initial transfer of an authentication file and any associated metadata is reviewed to verify the payee terminal device as the intended recipient of the authentication file. Traverse data associated with the transfer of the authentication file is processed for tracking the authentication file. For example, the destination and any intermediate destinations of the authentication file may be determined once it leaves the electronic payment platform of FIG. 2. See para. [0034].8Docket No.: 387866-091 
	This is not a fundamental economic practice, commercial or legal interaction, or personal behavior or relationship management. The present claims therefore are patent eligible under the first prong of step 2A.” Examiner respectfully disagrees. 
	As analyzed above in paragraph 5, the abstract idea is determined by eliminating any additional elements and further analyzing said additional elements under step 2A, prong 2 and step 2B.  The additional elements are “a computing device and executed by a processor”, a payee “terminal device” and a payor “terminal device” which are all generic off the shelf devices programmed to complete the abstract idea.  Verifying a payee terminal, i.e. an entity of intended payment, based on authentication information, associated metadata and traverse data indicating the ultimate destination and any intermediate destinations is part of the abstract idea itself which is a fundamental economic practice.  For instance verifying and tracking that a payment, a shipment, or any information, is being sent to the proper payee or recipient through address verification and personal information verification is mitigating risk of fraud and ensuring that a proper agreement, i.e. sales contract, is completed. The generic computing devices are only nominally recited such that there is no technical improvement to the underlying technology as these additional elements merely interact as designed to process this abstract idea.
On page 9 of the Remarks, Applicant argues “The Claims Integrate Any Alleged Abstract Idea Into a Practical Application Even if the present claims include an abstract idea, which Applicant does not concede, the claims implement any such abstract idea into a practical application in a manner that imposes a meaningful limit on the abstract idea, and are thereby directed to patent-eligible subject matter in compliance with 35 U.S.C. §101.” Applicant further argues that “The present claims are directed to a very specific and unconventional invention that enables automatic recovery of funds at a financial account hosted at a financial institution resulting from a fraud event by validating and assessing user credentials and the authentication file associated with the payee terminal device. User credentials and the authentication file are validated and assessed by monitoring a social media account of the payee, monitoring a financial account of the payee, monitoring a credit report associated with the payee, and monitoring a dark web interface of data related to the payee. See para. [0035]. This includes thousands of webpages, constantly changing and being reproduced. No human being could possibly process such large amounts of information at a rate to validate user credentials and the authentication file.
	The payee terminal device can be scanned for malware and other changes to its programming. Such changes in programming may include, for example, jailbreaking and other modifications of the payee terminal device, or risks associated with vulnerable domains. See para. [0035].”  Examiner respectfully disagrees.
	Applicant is arguing a narrower version of the claims than what is currently claimed as there is no monitoring step(s) recited.  Furthermore, as disclosed in paragraph [0035] of the specification, there is no technical detail of the underlying “how” the monitoring of accounts, credit reports or webpages is accomplished.  As argued and disclosed in the specification, a human being would certainly be able to monitor information from these various sources to validate credential or any other information.  The “real-time” aspect of any information monitoring is inherent in the suitably programmed computing elements and is merely automating a manual process.  Furthermore, scanning a device for malware or other changes to programming is not present in the claims.  Even if this were to be added, a human being can run a program to determine if this has happened as one of ordinary skill in the art at the time of filing of the instant application would realize. Also, as stated in the October 2019 Update: Subject Matter Eligibility, “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” This does not provide a practical application because the additional elements claimed do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.   
On pages 10-12, Applicant argues that the claims, in combination, provide significantly more than any abstract idea arguing ‘“As discussed at length above, the present claims entail automatic recovery of funds at a financial account hosted at a financial institution resulting from a fraud event by validating and assessing user credentials and the authentication file associated with the payee terminal device. Nothing Docket No.: 387866-091about these steps involves "mere instructions to apply an exception": rather, they constitute very particularized steps that operate around legacy systems.”’ Examiner respectfully disagrees.
	Recovery of funds based on fraud detection by validating that user credentials and payment/metadata is correct is a business problem that was known before the advent of computing technology.  Applicant has automated a solution to this business problem through the use of generic computing elements and functions.  MPEP § 2106.05(a) discusses cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology. As such, Applicant has leveraged generic computing technology to perform the abstract idea with nothing significantly more.
For these reasons and those presented in the analysis above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/21/2022